ON APPELLANT’S MOTION FOR REHEARING
MORRISON, Presiding Judge.
In addition to what we said originally, we call attention to the fact that at the hearing on the motion for new trial appellant introduced in evidence the list of 107 jurors who were drawn to serve during the week of appellant’s trial. He also called the district clerk, who testified that the circles around the numbers opposite the juror’s name indicated that such juror had been excused and that 26 names had been so circled.
In Gonzalez v. State, 164 Tex.Cr.R. 64, 297 S.W.2d 144, we held that a special venire was not invalidated by reason of excuses which reduced the number below the number required.
Remaining convinced that we reached the correct disposition of appellant’s appeal originally, his motion for rehearing is overruled.